Citation Nr: 0206073	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  96-47 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased rating for cervical strain, 
currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran served from September 1979 to September 1986 and 
from March 1987 to September 1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating actions of the Department of 
Veterans Affairs (VA) Regional Office (the RO) in Los 
Angeles, California.

In January 1999, the Board remanded the two issues which are 
currently on appeal for further evidentiary development, 
including an orthopedic examination to determine the severity 
of her service-connected cervical strain. A medical 
evaluation was obtained in November 2001.  


FINDINGS OF FACT

1.  The medical and other evidence of record tends to 
establish that the veteran's currently diagnosed bilateral 
knee disorder had its onset in knee complaints identified 
during her military service.

2.  The veteran's cervical strain is manifested by complaints 
of pain, stiffness, spasms, and limited motion.  Objective 
clinical findings include normal range of motion on forward 
and lateral cervical flexion, and slight limitation of motion 
due to pain at the extremes of cervical extension and 
rotation, tenderness, but no significant spasms, and no 
neurological damage, weakness, incoordination, fatigue, or 
lack of endurance.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, bilateral knee 
strain was incurred in military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

2.  The criteria for a disability rating higher than 10 
percent for cervical strain have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a bilateral knee disorder.  She is also seeking entitlement 
to a disability rating in excess of the currently assigned 10 
percent for her service-connected cervical strain.  

In the interest of clarity, after discussing certain 
preliminary matters, the Board will address the service 
connection issue first, and then discuss the increased rating 
claim.  For each issue, the Board will initially set forth 
the relevant law and regulations.  The factual background 
will then be described.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Preliminary Matters

Duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, the VCAA redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is no longer 
an issue in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issues which are being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by her 
in support of her claims by correspondence from the RO 
following the Board's January 1999 remand, in rating 
decisions dated July 1995, August 1996 and November 1996, in 
a statement of the case dated August 1996, and in 
supplemental statements of the case dated November 1996, 
March 1997, June 1998, October 1999 and March 2002, as well 
as in correspondence from the RO accompanying those 
documents.  The Board's January 1999 letter further served to 
inform the veteran of what was needed.  Also, by letter dated 
February 22, 2001, the RO requested the veteran to submit 
additional evidence which was pertinent to her claim.  It is 
clear that the veteran has received ample notice of what is 
required, both legally and factually.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board notes that the RO obtained the veteran's service 
medical records, Social Security Administration records, as 
well as specifically identified VA outpatient treatment 
records.  In addition, the veteran identified records from 
the Kern Medical Center that were pertinent to her claim.  
The RO requested those records, but was notified by Kern that 
no treatment was recorded for the dates requested.  The 
veteran also identified records from Catholic Healthcare 
West, and the RO requested and obtained those records.  The 
RO scheduled several VA examinations, further described in 
the factual analysis section below, to evaluate the veteran's 
physical condition, and obtained the examination reports for 
consideration in its decision.  The Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate her claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  

In a statement submitted January 2000, the veteran contended 
that the RO did not comply with requirements of the Board's 
January 1999 remand.  Specifically, the veteran asserts that 
the May 1999 VA examination, conducted in response to the 
remand, is deficient in that it does not contain findings as 
to strength, coordination, or endurance, and does not 
accurately record the frequency of flare-ups.  This is 
potentially significant, because it has been held by the 
United States Court of Appeals for Veterans Claims (the 
Court) that where remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

However, the January 2000 contention has been overtaken by 
subsequent events, in particular the November 2001 medical 
evaluation which was referred to in the Introduction.

The second numbered item of the Board's January 1999 remand 
specified, in pertinent part, that an orthopedic examination 
should be conducted to evaluate the veteran's cervical 
strain, and that such examination should include a 
description of functional loss, including loss due to pain, 
weakness, incoordination, and loss of endurance, as well as 
functional loss likely to result from flare-ups of symptoms 
or extended use, and should include a description of the 
frequency and duration of flare-ups.  The Board finds that 
the examinations conducted in the wake of the remand, in May 
and July 1999 and in November 2001 reflect a satisfactory 
compliance with the details of these requirements.  The May 
1999 examination report contains findings of no functional 
loss due to weakness, fatigue, or incoordination, as noted by 
the examiner.  The report also contains a finding as to 
muscle strength in all muscle groups, as well as reflexes.  
Further, the examiner noted and quantified the veteran's 
additional functional loss due to flare-ups.  The frequency 
and duration of flare-ups was also noted.  The November 2001 
medical opinion also contains findings of no weakness, 
incoordination, fatigue, or lack of endurance.  In light of 
the evidence, the Board finds that the specific requirements 
of the Board's January 1999 remand noted by the veteran have 
in fact been complied with.  

Part of the veteran's contention is that she complained of 
weakness, and fatigue, but the examiner did not make such 
findings.  She also stated that she collapsed during 
examination of her knees, but the July 1999 examiner found no 
pain, weakness, lack of endurance, fatigue, or 
incoordination.  The Board notes that a discrepancy between 
the veteran's complaints and the examiner's findings does not 
indicate insufficiency of the examination.  The conclusions 
reached by the May 1999 and July 1999 VA examiners are 
supported by thorough testing and examination, and the Board 
can find no indication from the examination reports or from 
the veteran's contentions that would lead to a conclusion 
that the examination findings are inadequate, unsupported, or 
poorly reasoned.

Further, the veteran notes that the frequency of her flare-
ups was misstated on the May 1999 examination report.  The 
report stated 5 or 6 episodes per year, while the veteran 
contends that she told the examiner 5 to 6 episodes in the 
previous six months.  The Board has no way of determining 
what was stated in the examiner's office, but finds that, 
even conceding this assertion, there is no reason to doubt 
either the integrity or sufficiency of the examination 
report.  

In regard to her knees, the veteran contends that she 
reported the date of onset of her knee symptoms as occurring 
in the 1980's, but in the October 1999 SSOC, it was reported 
as beginning in the 1990's.  The Board notes that the veteran 
is correct in regard to the date reported in the October 1999 
SSOC; however, the May 1999 examination report does report 
onset in the 1980's.  In this and all other instances raised 
by the veteran, the Board has noted her contentions and has 
given them proper consideration in relation to examination 
findings; however, the Board finds that, upon review of the 
January 1999 remand and the resulting examination findings, 
there has been substantial and adequate compliance with the 
Board's remand order.

In essence, the veteran's contentions amount to refutations 
of certain information contained in VA examination reports.  
The veteran's disagreement with certain information contained 
in VA examination reports does not amount to an allegation of 
error calling for further development.  It is the Board's 
responsibility to weigh the evidence and determine the 
credibility and probative value of each item of evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].     

The veteran has been afforded ample opportunity to present 
evidence and argument in support of her claims.  In 
particular, she presented testimony at a personal hearing 
before the RO Hearing Officer in February 1997, and has 
submitted numerous written statements, which are all of 
record. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), The United States Court of Appeals for 
Veterans Claims (Court) (formerly the U.S. Court of Veterans 
Appeals) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



1.  Entitlement to service connection for a bilateral knee 
disorder.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.   38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Notwithstanding the lack of a 
diagnosis of a disability during service, service connection 
may still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West Supp. 
2001); 38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) (2001) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Factual Background

A review of the service medical records shows that in 
February 1984, the veteran reported for treatment, 
complaining of pain in both knees.  She was noted to have 
full range of motion on objective examination.  The diagnosis 
was chondromalacia patella.  

In November 1984, the veteran complained of worsening pain in 
her knees.  She stated that she was unable to walk due to 
pain.  Objective findings were normal; the examiner's 
assessment was bilateral knee arthritis.  The examiner 
referred the veteran for an orthopedic assessment, which was 
conducted 2 days later.  The provisional diagnosis was listed 
as "knee arthralgias."  On examination, the physician noted 
normal gait, and full range of motion, with no instability, 
but a tender medial joint space on the right more so than on 
the left.  A provisional assessment was mild tibia vara, 
bilateral.  X-rays were taken and were within normal limits.  
The examiner's diagnosis was a medial meniscal tear on the 
right.  

Subsequently, an arthrogram was conducted, the results of 
which showed no sign of a meniscal tear or loose bodies in 
the veteran's right knee.  The cruciate ligaments were 
intact.  The study was said to be within normal limits.  In 
November 1984, the veteran was given restricted duty due to 
arthritis, bilateral, knees.  

The veteran received a physical therapy consultation in 
November 1984.  She complained of pain and giving way in the 
knees.  Pain was mostly on the medial aspect of the knees.  
Objective findings showed normal range of motion and 
collateral stability. 

In December 1984, the veteran was again restricted from duty 
to include running, squatting and climbing, this time stated 
due to a probable torn right medial meniscus.  An April 1986 
orthopedic note shows complaints as before.  The veteran was 
noted to have stopped sports and running.  She had problems 
squatting.  The examiner noted that arthroscopy was indicated 
if symptoms persisted.  In July 1986, the veteran was 
restricted from running, squatting, strenuous activities, and 
athletic participation due to bilateral knee pain, etiology 
unknown.  

The veteran filed a claim for service connection in January 
1991.  In February 1991, the veteran was afforded a VA 
examination.  The veteran complained of disabling pain in the 
knees.  Objectively, the veteran was noted to have a slight 
developmental varus deformity of both knees, with full range 
of motion.  The ligaments were stable and without tears.  X-
rays revealed no abnormalities, but were noted to show a 
slightly degenerative appearance posteriorly.  The examiner 
diagnosed varus knees, intermittently symptomatic.  

In a May 1991 rating decision, the RO denied the veteran's 
claim for entitlement to service connection.

In September 1994, the RO received the veteran's claim for 
entitlement to service connection for arthritis of the knees.  
In a July 1995 rating decision, the RO denied the veteran's 
claim on the basis that the May 1991 rating decision was 
final, and new and material evidence had not been submitted 
to reopen the claim.  In October 1996, the veteran again 
submitted a claim to reopen her claim for service connection, 
and in a November 1996 rating decision, the RO again found 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran disagreed with the November 
1996 rating decision and initiated this appeal.

Outpatient treatment records from March 1996 to December 1996 
show ongoing treatment for complaints of knee pain.  A May 
1996 x-ray report shows mild bilateral osteoarthritic changes 
of the knees.

In February 1997, the veteran gave personal testimony at a 
hearing before the RO Hearing Officer.  The veteran stated 
that, prior to service, she had not experienced any problems 
with her knees, and following service, she experienced no 
injuries to her knees.  She stated that the medication she 
was taking controlled much of the pain.

The report of an April 1998 VA examination shows a history of 
knee problems, extending back to the 1970's and 80's, without 
any known injury.  The veteran complained of intermittent 
pain, swelling, giving out, locking, and sensitivity to cold 
weather.  Objective findings include a normal gait, stable 
patellae, no ligament laxity, full extension of the knees, 
and 130 degrees of flexion in both knees.  X-rays were 
normal.  The examiner stated that, if an historical diagnosis 
of rheumatoid arthritis was correct, then the veteran's 
symptoms could be due to migratory arthritis, intermittently 
affecting the knees; however, the examiner stated that there 
was no clinical or x-ray stigmata of rheumatoid or 
osteoarthritis that could be documented.  He stated that, 
upon review of the claims file, he could not find a diagnosis 
of rheumatoid arthritis resulting from a medical evaluation.  
He stated that it was possible that the symptoms resulted 
from an internal derangement or a mechanical problem such as 
a torn meniscus, which could be determined by an MRI.  The 
examiner recommended additional evaluation by a 
rheumatologist.

In a January 1999 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for a bilateral 
knee disorder.  The Board remanded the case for additional 
development.

The report of a May 1999 VA examination shows a history of 
knee pain dating back to the early 1980's, with sudden onset 
of medial knee pain while working, occasional swelling, 
giving way, and locking, with occasional flare-ups due to 
cold weather, prolonged standing, walking, or bending.  
Objective findings include a normal gait.  Range of motion 
was measured on extension to 0 degrees, and on flexion to 140 
degrees, bilaterally.  There was no medial or lateral 
collateral laxity.  The knees showed strength of 5/5 and 
symmetrical patellar reflexes at 2+.  X-rays revealed normal 
alignment and joint space, normal bone density, and no 
degenerative changes.  The medical records were reviewed and 
the examiner diagnosed normal knees, and stated that he could 
not find any pathology in the clinical examination or x-rays, 
and that therefore, there were no functional limitations with 
regard to the knees. 

In July 1999, the veteran was reexamined for her knee 
symptoms.  The veteran was seen by the same examiner who 
conducted the May 1999 examination.  Her gait was normal.  
There was no varus or valgus deformity.  Flexion was measured 
to 140 degrees and extension was measured to 0 degrees, 
bilaterally, both active and passive.  There was no pain, 
weakness, lack of endurance, fatigue, or incoordination 
associated with motion of the knee.  The patellar tracking 
was normal and there was no laxity of either patella.  Medial 
and lateral collateral ligaments were intact, bilaterally.  
Muscle strength was 5/5.  X-rays taken in May 1999 were 
reviewed and revealed normal alignment, normal joint space, 
and normal bone density, without degenerative changes.  
Additional x-rays were taken and revealed no abnormalities.  

The veteran's records were reviewed, with notation of 
findings of mild osteoarthritis in May 1996, and mild tibia 
vara in November 1984.  After review of historical and 
current findings, the examiner diagnosed chronic bilateral 
knee strain.  The examiner noted the earlier findings of 
osteoarthritis and stated that he did not have the x-ray 
films from the prior diagnosis to verify it; however the 
current x-rays did not show osteoarthritis, but that 
osteoarthritis does not resolve or regress. 

Analysis

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part above, and finds that a 
bilateral knee disorder was incurred in service.

The Board notes that, although the veteran's currently 
diagnosed chronic bilateral knee strain was not diagnosed as 
such during the veteran's period of active military service, 
the service medical records and post service medical evidence 
do show consistent complaints of knee pain during service, 
variously diagnosed, and a continuous pattern of such 
complaints following service.  

The evidence of record shows multiple diagnoses stemming from 
the veteran's complaints, both during and after service.  In-
service diagnoses include chondromalacia patella in February 
1984, mild bilateral tibia vara in November 1984, and a 
probable torn right medial meniscus in December 1984.  On 
several occasions, the veteran's symptoms were of such 
severity as to result in duty restrictions.  

The veteran has specifically contended that she has 
arthritis, and she points to a diagnosis of bilateral knee 
arthritis in November 1984; however, the Board notes that 
this was a preliminary diagnosis, which was subsequently 
referred for orthopedic examination.  The preliminary 
diagnosis of arthritis was not confirmed in the subsequent 
orthopedic examination, nor was it supported by x-ray 
findings taken in conjunction with the examination.  There 
appears to be no current diagnosis of arthritis.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of a current diagnosis of arthritis, service 
connection may not be granted for that claimed disability.

The Board also notes an x-ray report from May 1996 which 
states that mild bilateral osteoarthritic changes of the 
knees were found; however, this report is contradicted by 
current diagnoses from April 1998, May 1999, and July 1999, 
which are based on recent x-ray findings and thorough file 
review.  By contrast, the May 1996 x-ray report is not 
accompanied by a medical examination report, and thus the 
Board does not have the benefit of the examiner's reasoning.  
The Board therefore concludes that a preponderance of the 
evidence is against the veteran's claim with respect to 
arthritis.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

Although, for the reasons discussed, the evidence as to 
arthritis is not sufficient to award service connection on 
that basis, and although the divergent diagnoses rendered 
during and after service have never been clearly resolved, 
the Board notes that the July 1999 VA examiner, in 
establishing a current diagnosis of bilateral knee strain, 
and in classifying this disorder as chronic, discussed not 
only the veteran's current condition, but reviewed and 
discussed the service medical records and post service 
evidence, including the November 1984 diagnosis of tibia vara 
and the May 1996 x-ray findings.  This opinion, while 
nominally providing an argument against a finding of 
arthritis, does provide a current diagnosis of a chronic 
bilateral knee strain, and, when read in the light most 
favorable to the veteran, reconciles the in-service 
complaints and diagnoses with recent and current 
symptomatology.  In so doing, it arguably provides medical 
evidence of a relationship between the veteran current knee 
disability and her service, previously lacking in the record.  

Further, in addition to notation of knee pathology during 
service, as stated above, the veteran has complained of 
similar symptomatology on a regular basis since service, thus 
providing the elements necessary to establish service 
connection on the basis of continuity of symptomatology for a 
disability noted, but not diagnosed as chronic, in service.  

The Board finds that the July 1999 diagnosis and medical 
opinion provide sufficient positive evidence of a medical 
relationship between the veteran's current chronic bilateral 
knee strain and the symptomatology recorded during service to 
at least approximate the negative evidence on that issue.  
The Board recognizes its obligation to resolve such doubt in 
the veteran's favor.  See 38 U.S.C.A. § 5107 (West Supp 
2001); 38 C.F.R. § 3.102 (2001)  Also, considering the 
continuity of symptomatology demonstrated in the service and 
post service records, the Board finds that a bilateral knee 
disorder, currently diagnosed as chronic bilateral knee 
strain, was incurred in service.

The Board is specifically limiting this grant of service 
connection to bilateral knee strain.  As discussed in some 
detail above, the Board does not believe that's service 
connection is appropriate for claimed arthritis.  The Board 
further observes that the veteran was diagnosed with a 
developmental varus deformity in February 1991; however, as a 
developmental condition, it is not considered a disability 
subject to service connection  See 38 C.F.R. § 3.303(c), 4.9 
(2001); see also Winn v. Brown, 8  Vet. App. 510, 516 (1996).

In short, for the reasons and bases expressed above, the 
Board concludes that service connection should be granted for 
bilateral knee strain.  The appeal is allowed to that extent.

2.  Entitlement to an increased rating for a cervical strain, 
currently evaluated as 10 percent disabling.

The veteran is also seeking an increased disability rating 
for her service-connected cervical strain, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001) [limitation of motion of the 
cervical spine].

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2001).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran's service-connected cervical strain is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001) 
[limitation of motion, cervical spine].  Under Diagnostic 
Code 5290, a 10 percent rating is assigned where limitation 
of motion of the cervical spine is slight.  A 20 percent 
rating is available for moderate limitation of motion, and a 
30 percent rating is available for severe limitation of 
motion.  

The Board observes that the words "slight", "moderate," and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2001).  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  See 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (2001).

Under Diagnostic Code 5293 [intervertebral disc syndrome], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc syndrome, 
a 10 percent evaluation is assigned for mild intervertebral 
disc syndrome, 
a 20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc syndrome which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

Factual background

The veteran filed a claim for service connection in January 
1991.  In February 1991, the veteran was afforded a VA 
examination.  The veteran complained of intermittent aching 
of the neck, relieved by popping.  The examiner found full 
range of motion of the cervical spine, with complaint of 
discomfort localized at the C6 level.  Spine x-rays were 
stated as within normal limits.  The examiner's impression 
was a cervical spine sprain/strain.

In a May 1991 rating decision, the RO granted service 
connection for a cervical strain and awarded a noncompensable 
rating, effective from September 29, 1990.

In September 1994, the veteran submitted a claim of 
entitlement to an increased rating for her service-connected 
cervical strain.  

Outpatient treatment records from October 1994 to December 
1995 show ongoing treatment and physical therapy for 
complaints of neck pain and stiffness, with pain radiating 
into the right shoulder.  Examination findings include right 
lateral extension reduced to 75 degrees, and extension 
reduced less than 10 degrees.  There was tenderness at C6 and 
C7.  X-rays show normal alignment, disc space, and vertebral 
formation.  Diagnoses include right trapezius muscle spasms 
and chronic myofascial pain of the neck and shoulder.

The report of a November 1994 VA examination shows complaint 
of chronic neck pain with activity, stiffness, and radiation 
to the right arm.  Examination showed full range of motion on 
flexion, extension, abduction, and adduction of the shoulder.  
The veteran also had normal muscle tone and strength rated at 
5/5, with intact sensation.  X-rays showed no significant 
abnormality.  

In a July 1995 rating decision, the RO continued the 
noncompensable rating.  In November 1995, the veteran 
expressed disagreement with the July 1995 rating decision and 
initiated this appeal.  

Outpatient treatment records from March to December 1996 show 
ongoing treatment for complaint of pain in the neck and 
shoulder.  Findings include full range of motion in the neck, 
and tenderness at C6 and C7.  X-rays of the cervical spine 
were described as "OK" in September 1996.  Impressions 
include a cervical strain and rheumatoid arthritis.

In November 1996, subsequent to the initiation of this appeal 
and receipt of additional evidence, the RO increased the 
veteran's disability rating to 10 percent, effective from 
September 12, 1994.  The veteran continued to express 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993)(when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated). 

The veteran was afforded a hearing before an RO Hearing 
Officer in February 1997.  The veteran complained of muscle 
spasms (3 or 4 times per week), stiffness, and radiating 
pain.  She stated that, as a result of her symptoms, she was 
unable to turn her head all the way (beyond 45 degrees), or 
to sit or drive for long periods.  These limitations caused 
her to quit her job and drop out of school.  She has been 
treated with medication and physiotherapy.

The report of an April 1998 VA examination shows flexion of 
the cervical spine to 30 degrees, extension to 45 degrees, 
rotation to 60 degrees.  Shoulder motion was measured to 160 
degrees on forward elevation, 160 degrees on abduction, and 
90 degrees to the right and left on internal and external 
rotation.  X-rays of the cervical spine were unremarkable.  
The examiner discussed a historical diagnosis of rheumatoid 
arthritis, but deferred a diagnosis for confirmation by a 
rheumatologist.  

Outpatient treatment records from December 1998 to February 
1999 show ongoing treatment and evaluation of complaints of 
chronic neck pain and limited movement.  An initial diagnosis 
was osteoarthritis; however, subsequent x-rays showed a 
straightening of the cervical spine, suggesting some degree 
of muscle spasm, but no evidence of degenerative arthritis.  
No other significant finding was manifest.  

In a January 1999 decision, the Board remanded the case for 
additional development, including an examination of the 
veteran's cervical spine.

Physical therapy notes from March and April 1999 show 
complaints of pain and spasms and findings of limited neck 
motion in the last 10 degrees, painful in the end range of 
right and left rotation, extension, and left lateral flexion.  
Strength in the cervical paraspinals was rated at 4+/5.  
Improvement was expected with exercises.  In a later visit, 
the veteran reported no neck pain.

The report of a May 1999 VA examination shows complaints of 
constant neck pain, radiating into the upper extremities and 
occasional numbness of the fingers, and swelling of both 
hands.  Examination findings show flexion to 45 degrees 
(65 normal), extension to 50 degrees (50 normal), right 
rotation to 65 degrees (80 normal), left rotation to 80 
degrees (80 normal), right bending to 40 degrees (40 normal), 
and left bending to 40 degrees (40 normal).  Hyperextension 
did not cause radicular pain, but did cause neck pain.  No 
functional loss due to weakness, fatigue, or incoordination 
was noted.  There was tenderness in the trapezius muscles 
without spasm.  Muscle strength was 5/5 in all muscle groups.  
Reflexes were 2+ in the biceps, triceps, and brachioradialis.  
Full motion of the shoulders was noted.  There was no 
neurological deficiency.  X-rays showed a slight loss of 
lordosis; vertebral heights and disc spaces were normal; 
there were no degenerative changes.  The examiner's diagnosis 
was chronic symptomatic cervical sprain/strain.

The examiner addressed specific questions posed by the 
Board's remand.  He stated that anatomical damage was within 
the soft tissue and without neurological damage.  The extent 
and degree of functional loss occurs when the veteran has a 
flare-up of pain.  The veteran was stated to be able to sit 
for 6 hours with normal breaks, to stand and walk about 6 
hours with normal breaks, but to be limited during flare-ups 
to 2-4 hours of sitting or standing and walking with normal 
breaks.  Flare-ups were described as limiting the veteran's 
ability to lift, sit, walk, and stand for prolonged periods, 
but allowing her to perform daily activities.  The most 
severe episodes occurred 5 to 6 times a year, lasting about 2 
weeks.

Physical therapy notes from May 1999 to August 1999 show 
continued symptoms and ongoing treatment.

X-rays and an MRI were conducted in September 1999.  Both 
were initially interpreted as normal.  A June 2001 MRI showed 
a chronic disc protrusion at C5-C6, causing minimal focal 
spinal stenosis.  The examiner stated that the previous 
September 1999 study showed similar but less marked findings.  
All other levels were normal.

The RO requested an independent medical examiner's opinion, 
and in November 2001 his report was submitted.  The examiner 
noted some midline low posterior tenderness of the neck, but 
no significant paravertebral muscle spasm in the cervical 
region.  The examiner measured flexion to 65 degrees with no 
pain (65 normal), extension to 40 degrees with mild pain (50 
normal), right and left lateral flexion to 40 degrees with no 
pain (40 normal), right rotation to 45 degrees with mild pain 
(80 normal), and left rotation to 60 degrees with mild pain 
(80 normal).  There was pain at the extremes of motion with 
no weakness, incoordination, fatigue, or lack of endurance.  
Sensory and motor examination revealed no deficit; reflexes 
were bilaterally present and symmetrical.  X-rays showed no 
abnormalities.  The examiner conducted a thorough review of 
the veteran's records and diagnosed a mild ligamentous 
cervical strain due to work injury in the early 1980's, as 
well as degenerative disc disease and disc protrusion at C5-
C6, unlikely related to the prior cervical strain, based on 
his review of the medical records and physical examination.  

Analysis

(i.)  Assignment of diagnostic code

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to pain and limited 
motion associated with her cervical strain, the veteran has 
been diagnosed with degenerative disc disease and disc 
protrusion.  These disorders are not service-connected.  The 
medical evidence of record, including the November 2001 
independent medical examiner's specific opinion on this 
point, shows symptoms consistent with degenerative disc 
disease and disc protrusion at C5-C6, as reflected by the 
veteran's complaints of radiating pain and numbness.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  However, the November 2001 opinion 
attributed the degenerative disc disease and related 
symptomatology to post-service causation, and found it 
unlikely related to the veteran's service connected cervical 
strain.  Based on this medical evidence, symptoms 
attributable to degenerative disc disease and disc protrusion 
are properly excluded from the Board's consideration, because 
they can be so identified.  
Because degenerative disc disease and disc protrusion have 
not been clinically associated with the veteran's service-
connected cervical strain, evaluation of the veteran's 
disability under Diagnostic Code 5293 [intervertebral disc 
syndrome] is not appropriate.

Further, the Board believes that rating the veteran's 
cervical strain under Diagnostic Code 5290 [spine, limitation 
of motion, cervical] is more appropriate, given the exclusion 
of neurological findings and emphasis on limitation of motion 
suggested by the examiner's findings.

The Board further notes that there is no evidence of a 
vertebra fracture, ankylosis of the spine, or complete bony 
fixation of the spine to warrant rating the veteran's 
disability under Diagnostic Codes 5285, 5286, or 5287.

As the veteran has been diagnosed with a cervical strain, the 
Board has also considered evaluation under the diagnostic 
codes related to disabilities of the muscles; however, with 
the evidence showing only slight limitation of motion 
attributable to the veteran's cervical strain, and with 
recent clinical findings showing no significant spasms in 
November 2001, and none noted in May 1999, the Board finds 
that none of the diagnostic codes associated with the muscles 
of the cervical spine and neck--5320 [group XX, cervical and 
thoracic region], 5322 [group XXII, rotary and forward 
movements of the head], 5323 [group XXIII, movements of the 
head]--would afford the veteran as high a rating as is 
currently assigned under Diagnostic Code 5290.

(ii.)  Schedular rating

As discussed above, a 10 percent rating is assigned under 
Diagnostic Code 5290
where limitation of motion of the cervical spine is slight.  
A 20 percent rating is available for moderate limitation of 
motion, and a 30 percent rating is available for severe 
limitation of motion.

The Board has considered whether a higher rating is warranted 
under Diagnostic Code 5290.  The veteran has specifically 
requested that the Board consider a 30 percent rating.  
However, the Board finds that a higher evaluation is not 
warranted, as the evidence does not show that the veteran's 
cervical strain is productive of overall limitation of motion 
of the cervical spine that is either moderate or severe.  

The Board notes that, although the April 1998 VA examination 
showed flexion limited to 30 degrees (65 degrees being 
normal), this measurement improved on subsequent 
examinations.  Flexion was measured at 45 degrees in May 
1999, and was not found to be limited at all in November 
2001.  Right and left lateral flexion measurements were found 
to be normal in May 1999 and November 2001.  Extension 
measurements have shown some variability, measured at 45 
degrees in April 1998, improving to 50 degrees (normal) in 
May 1999, but then decreasing to 40 in November 2001.  The 
veteran's greatest impairment appears to be on lateral 
rotation, which has also shown some variability, improving 
from 60 degrees in April 1998 to 65 degrees on the right and 
80 degrees on the left in May 1999 (80 degrees being normal).  
However, in November 2001, right lateral rotation was 
measured at 45 degrees, and left lateral rotation was 
measured at 60 degrees.  Lateral rotation to 80 degrees was 
stated as normal.  

The variability shown by the lateral rotation findings is 
consistent with the veteran's complaints of flare-ups of 
symptoms.  The veteran has stated that her flare-ups occurred 
5 to 6 times in the six months prior to the May 1999 
examination, and that they would last about 2 weeks.  The 
examiner in May 1999 made extensive findings regarding flare-
ups, and found that the veteran was able to sit, stand, and 
walk for 2 to 4 hours with normal breaks during a flare-up, 
but was still able to perform her daily activities.    

Despite the higher degree of impairment shown recently on 
lateral rotation, the Board notes currently normal readings 
on both forward flexion and lateral flexion, and measurements 
approaching normal on extension.  The Board also notes that 
the veteran's disability was described as mild by the 
November 2001 independent medical examiner.  The Board finds 
that, when the veteran's entire disability picture is 
considered, including findings of full shoulder range of 
motion and muscle strength of 5 out of 5 noted in May 1999, 
the veteran's overall impairment is no more than slight, and 
entitlement to a rating higher than the current 10 percent 
disability rating under Diagnostic Code 5290 is not 
warranted.  

The Board has paid particular attention to the veteran's 
symptomatology during periods of exacerbation.  As noted 
above, these symptoms have been described by an examining 
physician.  Cf. Ardison v. Brown, 6 Vet. App. 405, 407 
(1994). 
The May 1999 VA examiner, although describing some 
limitations during the flare-ups, indicated that the veteran 
could perform her activities of daily living during these 
periods.  Although the Board does not dispute that the flare-
ups cause the veteran some difficulty at times with prolonged 
sitting, standing and walking, there is no evidence that 
overall her service-connected disability is more than slight 
in severity.  In support of its conclusion, the Board points 
to the November 2001 examining physician's assessment that 
veteran cervical strain was mild.

(iii.)  De Luca considerations

The Board must also address the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2001).  See DeLuca, supra.  The 
November 2001 independent medical examiner's opinion found 
that pain associated with motion of the veteran's cervical 
spine was mild, and only occurred at the extremes of 
extension and rotation.  Additional limitation of motion due 
to pain was not identified.  Moreover, the examiner found no 
objective clinical evidence of significant functional loss 
due to weakness, fatigue or incoordination or lack or 
endurance.  This assessment appears to be consistent with the 
other medical evidence of record, in particular the May 1999 
VA examination report, which identified no functional loss 
due to weakness, fatigue or incoordination.  The veteran has 
pointed to no manifestations of her disability which would 
allow for the assignment of additional disability under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 (2001).  Accordingly, the 
Board finds insufficient evidence to warrant a higher 
disability evaluation on the basis of additional functional 
loss due to pain under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2001).

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for service-connected cervical strain.  An 
increased rating is therefore denied.


ORDER

The claim of entitlement to service connection for bilateral 
knee strain is granted.

The schedular criteria not having been met, the claim of 
entitlement to a rating in excess of 10 percent for a 
cervical strain is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

